Kunkle, J.
The petition in case No. 5742 states in brief that plaintiff is a municipal corporation, organized under the laws of Ohio; that the council of said city has authorized the bringing of this suit; that defendants at all the times mentioned in the petition were and now are corporations, organized under the laws of Ohio for the purpose of owning, *444maintaining and operating railroads; that subsequent to the 3d day of May, 1904, the date of the approval of the act “to provide how railroad and highway crossings may be constructed,” the plaintiff built the highway known as Whittier street across a certain railroad which had existed theretofore and is still in existence; that said railroad did at all times herein mentioned and does now belong to the defendant, The Cincinnati, Lebanon & Northern Railway Company; that prior to the building of said highway the defendants entered into a contract whereby the defendant, The Pittsburgh, Cincinnati, Chicago & St. Louis Railway Company, secured entire control of the privileges, tracks and property and assumed all the debts, liabilities and duties of the defendant, The Cincinnati, Lebanon & Northern Railway Company; that under the existing conditions and because of the topography of the highway, railroad and surroundings, it was impossible to construct the said highway below the grade of the said, railroad, and the said highway was therefore constructed above the grade of the said railroad and was carried over the said railroad by means of a re-enforced concrete bridge or viaduct.
The petition also contains an itemized statement showing that the total cost of the said bridge was $6,438.50, and states that the said bridge was fully built and paid for in October of 1910, and that no part of the cost thereof has been paid plaintiff by defendants or either of them, although, demand has been made therefor, and asks judgment against the defendants in the sum of $3,219.25, with interest.
*445A demurrer was filed to the petition.
Error is prosecuted to this court from the judgment of the lower court sustaining such demurrer.
Plaintiff in error claims that the petition states a cause of action under Section 3 of the act approved May 3, 1904 (97 O. L., 546; Sections 8895 to 8902, General Code).
The title of said act is as follows: “An act to provide how railroad and highway crossings may be constructed.”
Sections 1 and 3 of said act read as follows:
“Section 1. Except as in this act elsewhere provided, all crossings, hereafter constructed, whether of highways by railroads, or of railroads by highways, shall be above or below the grade thereof.” (Section 8895, General Code.)
“Section 3. Every municipality or other authority hereafter constructing a highway across an existing railroad, shall construct the same above or below the grade thereof, unless permitted in the manner hereinafter provided, to construct the same at grade, and the cost of said work shall be paid, one-half by said municipality, and one-half by the railroad company owning said railroad.” (Section 8897, General Code.)
Defendants in error in brief claim that the statute in question, if properly construed, requires a condemnation proceeding, or, if such proceeding is not required, that the statute is in contravention of the Fourteenth Amendment of the Constitution of the United States, and of Sections 1, 16 and 19, Article I of the Constitution of Ohio.
We have carefully considered the very exhaustive briefs which have been filed by counsel in *446support of their respective contentions, but shall not attempt to discuss or review in detail the various authorities therein cited.
From a careful reading of this act we have reached the conclusion that the provisions of Section 4 apply only to a case where a grade crossing is sought to be established, and do not apply to crossings which are not constructed at grade.
We find no statute providing for notice and a hearing in respect to the construction of a crossing such as the one in question.
This brings us to a consideration of the constitutionality of Section 3 of the act in question.
The authority of the legislature to enact Section 3, under the police powers possessed by the state, is not seriously disputed by defendants in error, but they contend that the legislature should have provided for a notice and hearing in respect to the improvement before the obligation provided in Section 3 can become effective.
The case of The C., H. & D. Ry. Co. v. City of Troy, 68 Ohio St., 510, is relied upon by counsel for defendants in error. We think that case is distinguishable from the case at bar. In the Troy case there was no statute imposing liability. The last sentence of the opinion of the supreme court in that case is as follows:
“Since the legislative department of the state has not attempted to exercise the supposed police power in a case of this character we have no occasion to consider whether it would be a proper subject of its exercise.”
In the case at bar the obligatiofi is expressly imposed by statute, The question as to whether such *447a statute, in addition to imposing a liability, should also provide for notice and a hearing, has not been expressly determined by the supreme court of this state.
We find upon an examination that the decisions in other states are in conflict, but we think the weight of authority sustains the view that such notice and hearing are not required and that statutes imposing a liability such as that contained in Section 3 of the act in question are constitutional and valid.
In the case of The State, ex rel., v. St. Paul, M. & M. Ry. Co., 98 Minn., 380, the first three paragraphs of the syllabus are as follows:
“The state may, in the exercise of its police power, impose upon railroad companies whose lines intersect public highways laid out after the construction of the railroad the uncompensated duty of-constructing and maintaining at such crossings all such safety devices as are reasonably necessary for the protection of the traveling public.
“Such a requirement, being referable ■ to the police power, is not a taking of private property for public use in violation of the constitution.
“A bridge over the railroad tracks, when necessary to make the crossing safe for public use, is a ‘safety device,’ within the meaning of that expression.”
This decision is affirmed by the supreme court of the United States in 214 U. S., 497.
' See also case of The State, ex rel., v. Northern Pac. Ry. Co., 98 Minn., 429, which case was affirmed by the United States supreme court in 208 U S., 583.
*448In the case of Missouri Pac. Ry. Co. v. City of Omaha, 235 U. S., 121, the first three paragraphs of the syllabus are as follows:
“A railway company may be required by the state, or by a municipality acting under the authority of the state, to construct overhead crossings or viaducts over its tracks at its own expense; the consequent expense is damnum absque injuria or compensated by the public benefit in which the company shares and is not a taking of property without due process of law.
“In the exercising of the police power, the means to be employed to promote the public safety are primarily in the judgment of the legislature, and the courts will not interfere with duly enacted legislation which has a substantial relation to the purpose to be accomplished and does not arbitrarily interfere with private rights.
“If the state court has held that a municipality has power to pass ordinances requiring railway companies to build viaducts, this court can only declare such an ordinance unconstitutional under the Fourteenth Amendment as an arbitrary abuse of power in a clear and unmistakable case.”
In 28 L. R. A., N. S., 298, there is also found an extended discussion of this question and a review of the authorities.
Counsel for defendants in error, in their brief, also claim that no cause of action is stated against The Pittsburgh, Cincinnati, Chicago & St. Louis Railway Company, for the reason that the petition alleges that the said railroad belongs to The Cincinnati, Lebanon & Northern Railway Company. The petition does contain the averment suggested *449by counsel for defendants in error, but it also contains an averment to the effect that The Pittsburgh, Cincinnati, Chicago & St. Louis Railway Company has, through contract, secured .entire control of the privileges, tracks and property and assumed all the debts, liabilities and duties of the defendant, The Cincinnati, Lebanon & Northern Railway Company.
Under the averments of the petition we think both of the defendants in error are liable. We think such liability is determined by the decision of our supreme court in the case of Baltimore & Ohio Ry. Co. v. Walker, 45 Ohio St., 577, the first two paragraphs of the syllabus of which case are as follows:
“A railroad company which has the possession and control of a railroad in -this state, and is managing and operating the same, as the lessee thereof, is one ‘owning the tracks’ of such railroad, within the meaning of Section 3333 of the Revised Statutes, which provides that: ‘When the tracks of two railroads cross each other, or in any way connect, at a common grade, the crossings shall be made and kept in repair, and watchmen maintained thereat, at the joint1 expense of the companies owning the tracks.’
“The necessity for keeping the crossing in repair, and maintaining watchmen thereat, grows but of the use and operation of the railroads crossing each other at a common grade, and the benefits thereof accrue to the companies using and operating the roads; and, as such lessee company, while operating its road receives the benefit and security *450resulting from a safe crossing and the services of the watchman, it takes them subject'to the burden of their expense, as provided by the statute.”
The necessity and reasonableness of the cost of the improvement in question, are not now before the court, and we express no opinion as to whether the same can be questioned in this proceeding by way of defense.
It therefore follows that the judgment of the lower court should be reversed and the cause remanded, with instructions to overrule the demurrer, and for such further proceedings as may be authorized by law.
We do not have the papers in case No.- 5743 before us, but it is agreed that the averments of the petition in that case are similar to those above quoted, except that the petition in the latter case asks for judgment in the sum of $6,897.85, the one-half of $13,795.71, the cost of the bridge referred to in that case, and the same judgment will be rendered in this case as in case No. 5742.

Judgments reversed.

Ferneding and Allread, JJ., concur.
Judges of the Second Appellate District sitting in the place of Judges Jones, Jones and Gorman, of the First Appellate District.